               Case 16-11501-CSS      Doc 2261     Filed 07/03/19   Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

MAXUS ENERGY CORPORATION et al.,                   Case No. 16-11501 (CSS)

         Debtors.                                  Jointly Administered



                           ORDER SCHEDULING HEARING DATE

         Pursuant to Del. Bankr. LR 2002-1(a), the Court has scheduled the following omnibus

hearing date in the above-captioned matter:



         OMNIBUS HEARING DATE                                   TIME

                August 15, 2019                                 2:00 p.m. (Eastern)




          Dated: July 3rd, 2019
                                              CHRISTOPHER S. SONTCHI
          Wilmington, Delaware
                                              UNITED STATES BANKRUPTCY JUDGE
